 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class
                                                                        Case No. 19-cv-11881
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------ x
 YONG BIAO JI,                                                          29 U.S.C. § 216(b)
 on his own behalf and on behalf of others similarly                    COLLECTIVE ACTION &
 situated                                                               FED. R. CIV. P. 23 CLASS
                                     Plaintiff,                         ACTION
                                     v.
 AILY FOOT RELAX STATION INC
           d/b/a Foot Relax Spa Station;                                COMPLAINT
 LINDA FOOT RELAX SPA STATION
             d/b/a Foot Relax Spa Station;
 XIANG MAN ZHANG
              a/k/a Ailing Zhang and
 KE XUE ZHENG

                                     Defendants.
 ------------------------------------------------------------------ x
        Plaintiff YONG BIAO JI (hereinafter referred to as Plaintiff), on behalf of himself and

others similarly situated, by and through his attorney, Troy Law, PLLC, hereby brings this

complaint against Defendants AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa

Station; and LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa Station; XIANG

MAN ZHANG a/k/a Ailing Zhang, and KE XUE ZHENG, and alleges as follows:

                                              INTRODUCTION

        1.       This action is brought by the Plaintiff YONG BIAO JI, on behalf of himself as

well as other employees similarly situated, against the Defendants for alleged violations of the

Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq., New York Labor Law (NYLL),




TTroy                                                 1 of 24                          Complaint
and New Jersey Wage and Hour Law, NJSA § 34:11-56 et seq (“NJWHL”) arising from

Defendants’ various willfully and unlawful employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA ,NYLL and NJWHL by engaging in pattern

and practice of failing to pay its employees, including Plaintiff, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) liquidated damages,

(3) prejudgment and post-judgement interest; and or (4) attorney’s fees and cost.

        4.     Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 New York

Codes, Rules and Regulations § 146 (NYCRR) that he is entitled to recover from the

Defendants: (1) unpaid minimum wage compensation and unpaid overtime compensation, (2)

unpaid spread-of-hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a Time of Hire Notice detailing rates of pay and payday, (4) up

to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a paystub that

accurately and truthfully lists employee’s hours along with the employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum

wage, and the employee’s gross and net wages for each pay day, (5) liquidated damages equal

to the sum of unpaid minimum wage, unpaid “spread of hours” premium, unpaid overtime in

the amount of twenty five percent under NYLL § 190 et seq., § 650 et seq., and one hundred

percent after April 9, 2011 under NY Wage Theft Prevention Act, (6) 9% simple prejudgment

interest provided by NYLL, (7) post-judgment interest, and (8) attorney’s fees and costs.




TTroy                                         2 of 24                            Complaint
         5.    Plaintiff also alleges pursuant NJWHL that they are entitled to recover from

the Defendants: (1) unpaid minimum wage compensation, (2) unpaid overtime compensation,

(3) pre-judgment and post-judgment interest, and (4) attorney’s fees and costs.

                                   JURISDICTION AND VENUE

         6.    This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

NYLL claims pursuant to 28 U.S.C. § 1367(a).

         7.    Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.

                                             PLAINTIFFS

         8.    From on or about November 01, 2016 to May 31, 2017, and again from

September 2, 2018 to October 23, 2019 Plaintiff YONG BIAO JI was employed by

Defendants to worked as a Messager for AILY FOOT RELAX STATION INC d/b/a Foot

Relax Spa Station; and LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa Station

located at 1793 Central Park Ave, Yonkers NY 10710 and 3185 US-46 #17, Parsippany, NJ

07054.

                                            DEFENDANTS

         Corporate Defendants

         9.    Defendant AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa Station

is a domestic business corporation organized under the laws of the State of New York with a

principal address at 1793 Central Park Ave, Yonkers NY 10710.




TTroy                                          3 of 24                            Complaint
        10.   AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa Station is a

business engaged in interstate commerce that has gross sales in excess of five hundred

thousand dollars ($500,000) per year.

        11.   AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa Station purchased

and handled goods moved in interstate commerce.

        12.   Defendant LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa is a

domestic business corporation organized under the laws of the State of New Jersey with a

principal address at 3185 US-46 #17, Parsippany, NJ 07054.

        13.   LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa is a business

engaged in interstate commerce that has gross sales in excess of five hundred thousand dollars

($500,000) per year.

        14.   LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa purchased and

handled goods moved in interstate commerce.

Owner/Operator Defendants

        15.   The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendants AILY FOOT RELAX STATION INC

d/b/a Foot Relax Spa Station; and LINDA FOOT RELAX SPA STATION d/b/a Foot Relax

Spa Station and being among the ten largest shareholders and/or LLC members, are

individually responsible for unpaid wages under the New York Business Corporation Law

and Limited Liability Company Law. NYBSC § 630(a), NYLLC § 609(c).

        16.   XIANG MAN ZHANG a/k/a Ailing Zhang known as Lady Boss to Plaintiff,

(1) had the power to hire and fire employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and




TTroy                                        4 of 24                           Complaint
(4) maintained employee records at AILY FOOT RELAX STATION INC d/b/a Foot Relax

Spa Station & LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa.

        17.   XIANG MAN ZHANG a/k/a Ailing Zhang actually hired and paid Plaintiff

YONG BIAO JI.

        18.   XIANG MAN ZHANG a/k/a Ailing Zhang acted intentionally and maliciously

and is an employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated

thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder, and is jointly and

severally liable with AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa Station &

LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa.

        19.   Upon personal knowledge to the Plaintiff, KE XUE ZHENG is husabnd of

Husband of XIANG MAN ZHANG a/k/a Ailing Zhang (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa Station & LINDA

FOOT RELAX SPA STATION d/b/a Foot Relax Spa.

        20.   KE XUE ZHENG acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §

791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally liable with AILY

FOOT RELAX STATION INC d/b/a Foot Relax Spa Station & LINDA FOOT RELAX SPA

STATION d/b/a Foot Relax Spa.

                                    STATEMENT OF FACTS

                               Defendants Constitute an Enterprise




TTroy                                       5 of 24                           Complaint
        21.    Upon information and belief, Corporate Defendants AILY FOOT RELAX

STATION INC D/B/A Foot Relax Spa Station; and LINDA FOOT RELAX SPA STATION

D/B/A Foot Relax Spa Station are joint employers of Plaintiff and constitute an enterprise as

the term is defined by 29 USC §203(r) insofar as they share staff, including Plaintiff, pay

Plaintiff for the work performed at the enterprise no matter what location they worked;

advertise the Corporate Defendants as an enterprise, and are otherwise engaged in related

activities performed through unified operation and/or common control for a common business

purpose, and are co-owned by the same partners.

        22.    Specifically, Plaintiff was required to work at both Foot Relax Spa Stations in

White Plains, NY and in New Jersey frequently, and on demand depending on where the

“Boss” XIANG MAN ZHANG a/k/a Ailing Zhang would like to dispatch him to.

        23.    At all times relevant herein, AILY FOOT RELAX STATION INC D/B/A Foot

Relax Spa Station; and LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa Station

was, and continues to be, an “enterprise engaged in commerce” within the meaning of FLSA.

        24.    At all relevant times, the work performed by Plaintiff was directly essential to

the business operated by AILY FOOT RELAX STATION INC D/B/A Foot Relax Spa

Station; and LINDA FOOT RELAX SPA STATION D/B/A Foot Relax Spa Station.

                                        Wage and Hour Claims

        25.    There are around eighteen (18) employees at the Foot Relax Spa Stations.

        26.    Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.




TTroy                                          6 of 24                            Complaint
         27.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff and similarly situated employees at least the New York minimum wage for each hour

worked.

         28.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff his lawful overtime compensation of one and one-half times (1.5x) their regular rate

of pay for all hours worked over forty (40) in a given workweek.

         29.    While employed by Defendants, Plaintiff was not exempt under federal and

state laws requiring employers to pay employees overtime.

         30.    Defendants failed to keep full and accurate records of Plaintiff's hours and

wages.

         31.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.

         32.    At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiff and similarly situated employees with Time of Hire Notice reflecting true rates of

pay and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

         33.    Defendants knew that the nonpayment of overtime pay and New York’s

“spread of hours” premium for every day in which Plaintiff worked over ten (10) hours would

financially injure Plaintiff and similarly situated employees and violate state and federal laws.




TTroy                                         7 of 24                             Complaint
        34.      Defendants did not post the required New York State Department of Labor

posters regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

        Plaintiff YONG BIAO JI

        35.      From on or about November 01, 2016 to May 31, 2017 and again from

September 2, 2018 to October 23, 2019 Plaintiff YONG BIAO JI was employed by Defendants

to work as a Messager at Foot Relax Station located at 1793 Central Park Ave, Yonkers NY

10710 and Foot Relax Spa located at 3185 US-46 # 17, Parsippany, NJ 07054.

        36.      From on or about November 01, 2016 to May 31, 2017 and again from

September 2, 2018 to October 23, 2019 Plaintiff YONG BIAO JI regular work schedule ran

from

              a. 09:00 (pickup in Flushing);

              b. Between 09:40 (if arrival in Foot Relax Station located at 1793 Central Park

                 Ave, Yonkers NY 10710) and 10:30 (if arrival in Foot Relax Spa located at 3185

                 US-46 # 17, Parsippany, NJ 07054) to

              c. 23:45 for around thirteen and a half (13.5) hours from Monday through Sunday

                 with one (1) day break, with no fixed day.

              d. This was Plaintiff’s work schedule when he worked in

        37.      Plaintiff could take off any day from Monday through Thursday.

        38.      Thus from November 01, 2016 to May 31, 2017, Plaintiff YONG BIAO JI

worked for around eighty (80) hours per week.

        39.      At all relevant times, Plaintiff YONG BIAO JI did not have a fixed time for

lunch or for dinner.

        40.      In fact, Plaintiff YONG BIAO JI had five (5) minutes to eat and even then he




TTroy                                          8 of 24                          Complaint
was on call, meaning that if customer came he has to do message, his break stopped.

        41.    From on or about November 01, 2016 to May 31, 2017, Plaintiff YONG BIAO

JI had no base pay.

        42.    From on or about November 01, 2016 to May 31, 2017, Plaintiff YONG BIAO

JI used to get a flat rate of Tweleve Dollars ($12) for back and foot message per customer for

messaging one (1) hour.

        43.    From on or about November 01, 2016 to May 31, 2017, Plaintiff YONG BIAO

JI used to get a flat rate of Six Dollar ($6) for back and foot message per customer for messaging

half hour.

        44.    From on or about September 2, 2018 to October 23, 2019, Plaintiff YONG BIAO

JI had no base pay.

        45.    From on or about September 2, 2018 to October 23, 2019, Plaintiff YONG BIAO

JI used to get a flat rate of Thirteen Dollars ($13) back and foot message of per customer for

messaging one (1) hour.

        46.    From on or about September 2, 2018 to October 23, 2019, Plaintiff YONG BIAO

JI used to get a flat rate of Six Dollar ($6) for back and foot message of per customer for

messaging half hour.

        47.    Plaintiff YONG BIAO JI was mostly paid in cash.

        48.    At all relevant times, Plaintiff YONG BIAO JI was not paid overtime pay for

overtime work.

        49.    Throughout his employment, Plaintiff YONG BIAO JI was not given a

statement with his weekly payment reflecting employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from




TTroy                                         9 of 24                             Complaint
employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day in Chinese, Plaintiff’s native language.

        50.      Throughout his employment, Plaintiff YONG BIAO JI was not compensated at

least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in

each workweek.

        51.      Throughout his employment, Plaintiff YONG BIAO JI was not compensated for

New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his

promised rate.

        52.      In addition to the failure to pay lawful minimum wage, overtime compensation,

and other statutory compensation, Defendants owe Plaintiff YONG BIAO JI Nine Hundred

Dollars ($900).

                              COLLECTIVE ACTION ALLEGATIONS

        53.      Plaintiff brings this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were employed

by the Defendants for up to the last three (3) years, through entry of judgment in this case (the

“Collective Action Period”) and whom were not compensated at their promised hourly rate for

all hours worked and at one and one half times their promised work for all hours worked in

excess of forty (40) hours per week (the “Collective Action Members”).

                                  CLASS ACTION ALLEGATIONS

        54.      Plaintiff brings his NYLL and NJWA claims pursuant to Federal Rules of Civil

Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by

Defendants on or after the date that is six years before the filing of the Complaint in this case




TTroy                                          10 of 24                            Complaint
as defined herein (the “NYLL Class Period”) and three years before the filing of the Complaint

(the “NJWA Class Period”).

        55.    All said persons, including Plaintiff, are referred to herein as the “Class.”

        56.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable from

Defendants’ records. For purpose of notice and other purposes related to this action, their names

and addresses are readily available from Defendants. Notice can be provided by means

permissible under said Fed. R. Civ. P. 23.

Numerosity

        57.    The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, and the facts on which the calculation of the

number is presently within the sole control of the Defendants, upon information and belief,

there are more than Forty (40) members in the class.

Commonality

        58.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiff and the Class within the meaning of the

New York law and New Jersey Wage and Hour Law;

        b.     Whether Plaintiff and Class members are promised and not paid at their

promised hourly wage;

        c.     Whether Plaintiff and Class members are not paid at least the hourly minimum




TTroy                                          11 of 24                            Complaint
wage for each hour worked;

        d.     Whether Plaintiff and Class members are entitled to and paid overtime at their

promised hourly wage under the New York Labor Law and New Jersey Wage and Hour Law;

        e.     Whether Defendants maintained a policy, pattern and/or practice of failing to

pay Plaintiff and the Rule 23 Class spread-of-hours pay as required by the NYLL and New

Jersey Wage and Hour Law;

        f.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;

        g.     Whether Defendants provided a Time of Hire Notice detailing rates of pay and

payday at the start of Plaintiff and the Rule 23 Class’s start of employment and/or timely

thereafter;

        h.     Whether Defendants provided paystubs detailing the rates of pay and credits

taken towards the minimum wage to Plaintiff and the Rule 23 class on each payday; and

        i.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.

        Typicality

        59.    Plaintiff's claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful




TTroy                                        12 of 24                           Complaint
acts as to each Class member. Plaintiff and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy

        60.    Plaintiff is able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiff is represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

Superiority

        61.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the



TTroy                                         13 of 24                             Complaint
Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        62.     Upon information and belief, Defendants and other employers throughout the

state violate the New York Labor Law and New Jersey Wage and Hour Law. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation.

Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the complaint a degree of anonymity which

allows for the vindication of their rights while eliminating or reducing these risks.

                                      STATEMENT OF CLAIMS



    [Violations of the Fair Labor Standards Act—Failure to Pay Minimum Wage and
                                      Unpaid Wages
                Brought on behalf of the Plaintiff and the FLSA Collective]

        63.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        64.     At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff in full, and the similarly situated collective action members, for some or all of the

hours they worked.

        65.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.


TTroy                                           14 of 24                             Complaint
        66.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiff and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiff and Collective Action members.


  [Violation of New York Labor Law—Failure to Pay Minimum Wage/ Unpaid Wages
                   Brought on behalf of Plaintiff and Rule 23 Class]

        67.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        68.    At all relevant times, Plaintiff is employed by Defendants within the meaning

of New York Labor Law §§ 2 and 651.

        69.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff, and the collective action members, in full for some or all of the hours they worked.

        70.    Defendants knowingly and willfully violated Plaintiff’s and similarly situated

Class Members’ rights by failing to pay him minimum wages in the lawful amount for hours

worked.

        71.    An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty five percent (25%)

of the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%)

after April 9, 2011 under NY Wage Theft Prevention Act, and interest.




          [Violations of New Jersey Labor law- Minimum Wage Brought on behalf of
                               Plaintiffs and Rule 23 Class]

        72.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.


TTroy                                         15 of 24                           Complaint
        73.    At all relevant times, Plaintiffs were employed by Defendants within the

meaning of the NJWHL.

        74.    At all relevant times, Defendants had a policy and practice of refusing to pay

the statutory minimum wage to Plaintiffs, and the collective action members, for some or all

of the hours they worked.

        75.    Defendants knowingly and willfully violated Plaintiffs’ and similarly situated

Class Members’ rights by failing to pay them minimum wages in the lawful amount for hours

worked.

        76.    By failing to pay Plaintiffs and the class, Plaintiffs and Class Members are

entitled to recover from Defendants their full unpaid minimum wage, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees and

costs and disbursement of the action pursuant to NJWHL §§ 34:11-56 et seq.


          [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                Brought on behalf of the Plaintiff and the FLSA Collective]

        77.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        78.    The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

        79.    The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).


TTroy                                        16 of 24                           Complaint
         80.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime

pay violated the FLSA.

         81.   At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiff and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         82.   The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         83.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and

FLSA Collectives’ labor.

         84.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when

they knew or should have known such was due and that failing to do so would financially

injure Plaintiff and Collective Action members.


               [Violation of New York Labor Law—Failure to Pay Overtime
                     Brought on behalf of Plaintiff and Rule 23 Class]

         85.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         86.   An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty-five percent (25%)


TTroy                                         17 of 24                           Complaint
before April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft

Prevention Act, and interest.

        87.     At all relevant times, Defendants had a policy and practice of refusing to pay

the overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff

and the class are entitled to.

        88.     Defendant’ failure to pay Plaintiff his overtime pay violated the NYLL.

        89.     Defendants’ failure to pay Plaintiff was not in good faith.



                          [Violation of New Jersey Labor Law—Overtime Pay
                            Brought on behalf of Plaintiff and Rule 23 Class]

        90.     Plaintiffs re-allege and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        91.     At all relevant times, Defendants had a policy and practice of refusing to pay

the overtime compensation to Plaintiff at one and one half times the hourly rate Plaintiffs and

the class are entitled.

        92.     Defendants’ failure to pay Plaintiffs was not in good faith.

        93.     By failing to pay Plaintiffs and the class, Plaintiff and the Class Members are

entitled to recover from Defendants their full unpaid overtime pay, damages for unreasonably

delayed payment of wages, liquidated damages, reasonable attorneys’ fees and costs and

disbursement of the action pursuant to the NJWHL §§ 34:11-56 et seq


                  [Violation of New York Labor Law—Spread of Time Pay
                      Brought on behalf of Plaintiff and Rule 23 Class]

        94.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.



TTroy                                         18 of 24                           Complaint
          95.    The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§

650, et seq., and New York State Department of Labor regulations § 146-1.6.

          96.    Defendants’ failure to pay Plaintiff spread-of-hours pay was not in good faith.


            [Violation of New York Labor Law—Failure to Provide Meal Periods
                     Brought on behalf of Plaintiff and the Rule 23 Class]

          97.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

          98.    The NYLL requires that employees provide: a noon day meal period of at least

thirty (30) minutes for employees who work a shift of more than six hours extending over the

noon day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7

p.m. of at least twenty (20) minutes for employees whose shift started before 11 a.m. and

continues later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway

between the beginning and end of the shift for employees whose shift lasts more than six

hours and starts between 1 p m. and 6 a.m. NYLL § 162.

          99.    Defendants failed to provide meal periods required by NYLL § 162 for every

day that Plaintiff worked.

          100.   Though the Department of Labor commissioner may permit a shorter time to

be fixed for meal periods than hereinbefore provided, such permit must be in writing and be

kept conspicuously posted in the main entrance of the establishment. No such permit is

posted.

          101.   Defendants’ failure to provide the meal periods required by NYLL § 162 was

not in good faith.




TTroy                                          19 of 24                           Complaint
               [Violation of New York Labor Law—Failure to Keep Records
                      Brought on behalf of Plaintiff and Rule 23 Class]

        102.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        103.    Defendants did not maintain, establish and preserve Plaintiff's weekly payroll

records for a period of not less than six years, as required by NYCRR § 146-2.1.

        104.    As a result of Defendants’ unlawful conduct, Plaintiff has sustained damages

including loss of earning, in an amount to be established at trial, liquidated damages,

prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

        105.    Upon information and belief, Defendants failed to maintain adequate and

accurate written records of actual hours worked and true wages earned by Plaintiff in order to

facilitate their exploitation of Plaintiff's labor.

        106.    Defendants’ failure to maintain adequate and accurate written records of actual

hours worked and true wages earned by Plaintiff were not in good faith.


   [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                    Brought on behalf of Plaintiff and Rule 23 Class]

        107.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        108.    The NYLL and supporting regulations require employers to provide written

notice of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as a part of minimum

wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of employer’s main office or principal place of business, and a mailing address


TTroy                                            20 of 24                        Complaint
if different; the telephone number of the employer. NYLL §195-1(a).

        109.    Defendants intentionally failed to provide notice to employees in violation of

New York Labor Law § 195, which requires all employers to provide written notice in the

employee’s primary language about the terms and conditions of employment related to rate of

pay, regular pay cycle and rate of overtime on their or her first day of employment.

        110.    Defendants not only did not provide notice to each employee at Time of Hire,

but failed to provide notice to Plaintiff even after the fact.

        111.    Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation

occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant

to New York Labor Law. N.Y. Lab. Law §198(1-b).


        [Violation of New York Labor Law—Failure to Provide Wage Statements
                     Brought on behalf of Plaintiff and Rule 23 Class]

        112.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        113.    The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL § 195-1(d).

        114.    Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on

or after each Plaintiffs’ payday.

        115.    Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor

Law. N.Y. Lab. Law §198(1-d).


TTroy                                           21 of 24                        Complaint
                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment

providing the following relief:

        a)     Authorizing Plaintiff at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA, New York Labor Law, NJWA;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

        f)     An award of unpaid minimum wage and overtime wages due under FLSA and

New York Labor Law due Plaintiff and the Collective Action members plus compensatory


TTroy                                         22 of 24                             Complaint
and liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and

one hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

        g)     An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

        h)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday;

        i)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a paystub that lists employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s

wages, any allowances claimed as part of the minimum wage, and the employee’s gross and

net wages for each pay day;

        j)     An award of liquidated and/or punitive damages as a result of Defendants’

willful failure to overtime compensation, and “spread of hours” premium pursuant to New

York Labor Law;

        k)     An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b), NYLL §§198 and 663, and NJWA;

        l)     The cost and disbursements of this action;

        m)     An award of prejudgment and post-judgment fees;

        n)     Providing that if any amounts remain unpaid upon the expiration of ninety

days following the issuance of judgment, or ninety days after expiration of the time to appeal

and no appeal is then pending, whichever is later, the total amount of judgment shall

automatically increase by fifteen percent, as required by NYLL §198(4); and




TTroy                                        23 of 24                            Complaint
        o)     Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

Dated: Flushing, New York
December 29, 2019
                                     TROY LAW, PLLC
                                     Attorneys for the Plaintiff, proposed FLSA
                                     Collective and potential Rule 23 Class

                                     /s/ John Troy
                                     John Troy (JT0481)




TTroy                                        24 of 24                           Complaint
